       Case 4:19-cv-00177-CDL Document 15 Filed 04/23/20 Page 1 of 2



                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF GEORGIA
                         COLUMBUS DIVISION

IOU CENTRAL INC.,                    *

      Plaintiff,                     *

vs.                                  *
                                            CASE NO. 4:19-CV-177 (CDL)
ACRA CONSTRUCTION LLC, KIMBERLY *
A. REYNOLDS, and ROBERT J.
REYNOLDS,                       *

      Defendants.                    *


                                O R D E R

      After being served with Plaintiff’s complaint, Defendants

failed to answer it.       The Clerk accordingly made an entry of

default.   Plaintiff now files its motion for default judgment.

The Court finds that it has personal jurisdiction over this action.

Although venue is clearly not proper in this district and the Court

is perplexed as to why this action was not brought in the venue

agreed upon by the parties in the promissory note (i.e., Cobb

County and the Northern District), Defendants have waived improper

venue as a defense by failing to answer the complaint.           The Court

grants in part and denies in part Plaintiff’s motion for default

judgment as follows.

      The Clerk is directed to enter judgment in favor of Plaintiff,

IOU Central, Inc., and against Defendants, ACRA Construction LLC,

Kimberly A. Reynolds, and Robert J. Reynolds, individually and



                                    1
      Case 4:19-cv-00177-CDL Document 15 Filed 04/23/20 Page 2 of 2



jointly, in the total amount of $ 126,171.72, which is supported

by the present record and       consists of the following: unpaid

principal balance of $98,117.11, accrued interest from the date of

the last full payment (August 24, 2018) to December 18, 2019 at

9.25% per annum of $15,902.64, attorney’s fees of $11,401.97,

n.s.f. balance of $50.00, court filing fee of $400.00, and service

of process fees of $300.00.       Plaintiff shall also recover post

judgment interest on this judgment at the legal rate.        Because the

default judgment includes recoverable costs, Plaintiff shall not

be entitled to additional costs.

     The present record does not support Plaintiff’s claim for

declaratory and equitable relief, including Plaintiff’s claim for

the establishment of a prejudgment lien on the real property of

Defendants Kimberly Reynolds and Robert Reynolds.           Accordingly,

that part of Plaintiff’s motion for default judgment is denied.

Nothing in today’s order, however, prevents Plaintiff from relying

upon the default judgment for money damages to establish a lien on

Defendants’ property.

     IT IS SO ORDERED, this 23rd day of April, 2020.

                                       S/Clay D. Land
                                       CLAY D. LAND
                                       CHIEF U.S. DISTRICT COURT JUDGE
                                       MIDDLE DISTRICT OF GEORGIA




                                   2
